Mr. JUSTICE GREEN, specially concurring: I concur. Sections 5 and 14 of the Act have a confusing relationship which I deem to require comment. As has been stated, section 14 provides in part: “(iii) [N]o such electric supplier which is serving in an area which becomes so annexed to or otherwise located within an incorporated municipality after the effective date of this Act may furnish service to any additional premises or extend its lines into or within such area unless such supplier is or shall become authorized so to do by the incorporated municipality.” Taken without reference to the first paragraph of section 5, the foregoing would prohibit Western from making any extension of lines to service Dirado Lanes without first obtaining permission from the municipality and the Commission. However, section 14 begins by stating “Except as otherwise provided in this Section, Sections 5 (other than the first paragraph thereof), 7 and 8 of this Act * 0 * shall cease to apply to any area after it is annexed to * * 6 an incorporated municipality.” The clear implication is thus given that the first paragraph of section 5 is applicable to an area although it becomes annexed. The first paragraph of section 5 is the quoted provision which entitles a supplier to furnish service to customers at locations it was serving on the effective date of the Act or under contract to do so. Although the first paragraph of section 5 is, itself, limited by the clause “except as otherwise provided in this Act * ° no useful purpose would have been served by excepting that paragraph from the provisions made not applicable to annexed areas if the provisions for annexed areas was intended to be an exception to that paragraph. I conclude that the first paragraph of section 5 and the quoted provision of section 14 were intended to be considered together. In order to give the two provisions a meaning consistent with each other, I interpret the word “area” used in section 14 to be more encompassing than the word “location” in section 5. Because section 14 is subject to the first paragraph of section 5, Western is entitled to serve the Richard Humphry farm and Dirado Lanes under the provisions of section 5 without obtaining municipal approval even though it has been annexed. Although Western maintains section 14 to be invalid we need not consider that assertion because we do not consider the section to be determinative.